Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 8/8/2020.  Claim 1  is pending and considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the instant case, the preamble states “An integrated system capable of producing…mycoprotein produced by Fusarium venenatum and ethanol”.  However no structural elements are provided for this system as would be expected for an apparatus.  Also it is unclear if the claim is to a method since no clear method steps are laid out with the system that describe how the ethanol and mycoprotein are produced and isolated.  Also it is unclear if the “carbohydrate feedstock” in the beginning of the claim is related to the “unhydrolysed 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robb et al. (WO 2009/079183, in IDS 2/6/2020) in view of Suihko et al. (Biotechnology Letters 1981, in IDS 2/6/2020) in light of support by O’Donnell et al. (Fungal Genetics and Biology, 1998, in IDS 2/6/2020) and Weibe et al. (Appl. Microbiol. Biotechnol, 2003, in IDS 2/6/2020).
In Figure 1, Robb et al. teach an integrated system where a grain #10, including corn  (i.e. a serial grain) is ground #20 then sent directly to fermentation #30 without any hydrolysis steps to produce ethanol.  The ethanol is distilled #40 and collected #50.    The stillage #60 after distillation and then processed #70-100 to produce a protein enhanced feed mixture #110.  
Robb et al. teach that fermentation can be performed by a fungus from the genus Fusarium (claims 1, 24, 25 and 27, and [0047]).  They expressly teach Fusarium oxysporum [00500].  However they do not expressly state Fusarium venenatum. However this would be obvious in view of Suihko et al. who teach ethanol can be produced by fermenting various Fusarium strains including F. oxysporum, F. avenaceum and F. graminearum.  It is noted that F. graminearum has been re-identified as F. venenatum in light of support by O’Donnell et  al. (see Abstract) and Wiebe et al. (pg. 421, col 2, top).  
Therefore it would be obvious to use F. venenatum (F. graminearum) in the fermentation step of Robb et al.  to produce ethanol since Suihko et al. teach that numerous Fusarium strains, including F. graminearum, produce ethanol.  Furthermore since Fusariums are fungus, they produce fungal proteins or mycoproteins.  This would be an obvious substitute one fermentation microbe for another to produce ethanol and a protein feed (MPEP 2143 I (B)).  
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,655,155. Although the claims at issue are not identical, they are not patentably distinct from each other because both F. venenatum to produce ethanol and mycoprotein.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699